Citation Nr: 0005623	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  96-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.  Entitlement to service connection for alcohol and 
polysubstance abuse, claimed as secondary to service-
connected PTSD.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to December 
1969.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied service 
connection for alcohol and polysubstance abuse, and denied 
the veteran's original claim for an evaluation in excess of 
50 percent for his PTSD.  In addition, the RO denied the 
veteran's claim for entitlement to total disability due to 
individual unemployability (TDIU) benefits.  By an August 
1996 Remand Order, the Board referred the case to the RO for 
additional development.  Pursuant to the action taken as a 
result of the Board's Remand Order, the veteran was granted a 
70 percent rating for his PTSD, and was granted TDIU 
benefits, effective from May 10, 1993, by a May 1999 rating 
decision.  He now appears to continue his appeal with respect 
to the issue of entitlement to service connection for alcohol 
and polysubstance abuse and for a 100 percent rating for his 
PTSD, inasmuch as the currently assigned 70 percent rating is 
not the highest available.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The case has been returned to the Board for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.

2.  The veteran has been determined to be incapable of 
obtaining or retaining gainful employment as a result of his 
service-connected PTSD, and is currently in receipt of TDIU 
benefits.  

3.  The veteran has been diagnosed with a polysubstance abuse 
disorder.  

4.  There is no medical evidence of a nexus or link between 
the veteran's service-connected PTSD or any other incident of 
his active service and his currently diagnosed polysubstance 
abuse.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 100 percent rating for 
the veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 
9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

2.  The veteran's claim for service connection for alcohol 
and polysubstance abuse is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  The veteran has made 
such an allegation here.  Therefore, his claim for an 
increased rating is well grounded.  

Further, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical and service personnel records, records of treatment 
following service, reports of VA rating examinations, 
personal statements made by the veteran, records of the 
veteran's criminal history, and records pertaining to the 
veteran's overall disability picture as provided by the 
Social Security Administration (SSA).  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to service connection has already been 
established, and an increase in a disability evaluation is at 
issue, the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, service connection for PTSD was granted by an 
April 1992 rating decision, and a 50 percent rating was 
assigned, effective from October 23, 1991.  The veteran was 
informed of that decision by a letter of April 20, 1992.  On 
May 10, 1993, a letter was received from the veteran's 
representative indicating that the veteran claimed that the 
severity of his service-connected PTSD warranted assignment 
of an evaluation in excess of 50 percent, and that he should 
be entitled to TDIU benefits because his PTSD disability 
precluded him from obtaining or retaining gainful employment.  
The veteran's claim was denied by a November 1993 rating 
decision, and this appeal followed.  

In August 1996, the Board initially reviewed the veteran's 
case, and determined that additional development was 
necessary in order to adjudicate the veteran's claims.  
Pursuant to the Board's August 1996 Remand Order, the 
requested development was undertaken, and by a May 1999 
rating decision, the veteran was granted an increased rating 
of 70 percent for his PTSD, effective from May 10, 1993.  In 
addition, the veteran was found to be unemployable due to his 
service-connected PTSD, and was granted entitlement to TDIU 
benefits, also effective from May 10, 1993.  Inasmuch as the 
assigned 70 percent evaluation for PTSD is not the highest 
rating available under the applicable criteria, the Board 
will consider whether the veteran is entitled to a higher 
rating.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Under the regulations governing PTSD which were in effect 
when the veteran filed his claim, assignment of a 70 percent 
evaluation was contemplated in cases in which the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired, or where psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain gainful 
employment.  

For assignment of a 100 percent evaluation, the attitudes of 
all contacts except for the most intimate had to be so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on the gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior also warranted a 100 percent evaluation.  
Finally, a 100 percent disability rating was warranted where 
the veteran was demonstrably unable to obtain or retain 
employment as a result of the service-connected PTSD.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); Johnson v. 
Brown, 7 Vet. App. 95 (1994) (holding that a showing of any 
one of the evaluative criteria for a 100 percent rating was 
sufficient basis upon which to award a 100 percent 
evaluation).  

By regulatory amendment, effective from November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, previously set forth in 
38 C.F.R. §§ 4.125-132.  See 61 Fed. Reg. 52,695-52,702 
(1996).  The revised regulations pertaining to the evaluative 
criteria for PTSD are now codified at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the veteran 
filed the original claim upon which this appeal is based 
prior to November 7, 1996, his claim must be evaluated under 
both the former and the revised criteria.  However, where 
amended regulations expressly provide for an effective date, 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See Rhodan v. West, 
12 Vet. App. 55 (1998); see also 38 U.S.C.A. § 5110(g) (West 
1991).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from November 7, 1996, under 
both the former and the current regulations in the VA Rating 
Schedule in order to ascertain which version is most 
favorable to his claim.  

Under the revised criteria for rating PTSD, a 70 percent 
evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish or maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Applying the regulations governing PTSD evaluations to the 
evidence of record, the Board concludes that the evidence 
supports assignment of a 100 percent rating under the former 
criteria only, and not the revised criteria.  This decision 
is based primarily on the veteran having been found to be 
unemployable due to his PTSD disability, which under a 
Johnson analysis is sufficient to warrant assignment of a 100 
percent rating.  The Board notes that as this claim has been 
ongoing since May 1993, the former regulations are 
applicable.  If the veteran's claim for an increased rating 
were filed after November 7, 1996, only the revised criteria 
would be applicable, and given his objectively demonstrated 
symptomatology, he would not be entitled to assignment of a 
100 percent rating under the revised criteria.

VA and contemporaneous clinical treatment records dating from 
August 1993 through August 1998 show that the veteran 
received treatment for his PTSD symptoms of varying degrees 
of severity.  His global assessment of functioning (GAF) 
scores ranged from 21-30 to 71-80 during this period.  Under 
the criteria set forth under the Diagnostic Statistical 
Manual, 4th Edition (DSM-IV), a GAF score of 21-30 suggests 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g. stays in bed all day; no 
job, home, or friends).  Under DSM-IV criteria, a GAF score 
of 71-80 suggests that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after a family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  The records show that the veteran had been 
incarcerated for burglary and had been treated on an 
inpatient basis for polysubstance abuse.  

In August 1998, the veteran underwent a VA rating 
examination.  His history of habitual polysubstance abuser 
was noted.  He reported employment as a roofer for three 
hours each day.  He was homeless.  He complained of disturbed 
sleep characterized by initial insomnia, waking four to five 
times during the night.  In addition, the veteran reported 
night sweats, intrusive thoughts on a daily basis, and 
flashbacks occurring three to four times per year.  During 
such incidents, the veteran reported that he would hide or 
revert to what he characterized as "combat mode."  He 
denied any current suicidal or homicidal ideation.  The 
veteran was clean, fully oriented, and appeared to be 
spontaneous.  Although his affect was generally depressed, he 
was able to laugh on occasion.  Recent and remote memory were 
intact, and his intelligence appeared to be above normal.  
There did not appear to be any psychotic disorder or organic 
brain damage, but the examiner offered that there appeared to 
be some depression, likely secondary to PTSD.  

The examiner concluded that the veteran's PTSD had a 
significant impact on his ability to retain full-time 
employment, primarily due to the effects of prolonged 
concentration and on maintaining relationships with co-
workers and supervisors.  The assigned Axis V GAF score of 
40-50 reflected such deficits, according to the examiner.  
Under DSM-IV, a GAF score of 41-50 suggests serious symptoms 
of a psychiatric disorder (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

Under the revised rating criteria, the veteran's objectively 
demonstrated symptomatology is not shown to be of such 
severity as to warrant assignment of a 100 percent rating.  
The veteran is objectively shown to have social and 
occupational impairment, but the actual degree of severity of 
such impairment is subject to varying interpretation.  The 
veteran has shown himself to present a danger of attempting 
suicide at times, and, has presented intermittent inability 
to perform activities of daily living.  However, it is not 
clear from the evidence the extent to which that 
symptomatology is due to his polysubstance abuse or due to 
his service-connected PTSD.  

However, given that the veteran has been found to be unable 
to obtain or retain gainful employment as a result of his 
PTSD, the Board finds that assignment of a 100 percent rating 
is warranted under the former criteria.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); Johnson, supra.  The 
Board also observes that the veteran is currently in receipt 
of TDIU benefits.  In this regard, the Board notes that the 
veteran will be unable to receive TDIU benefits while a 100 
percent rating for PTSD is in effect.  See VAOPGPREC 6-99 
(June 7, 1999).  In other words, the veteran may not receive 
both TDIU benefits and monetary benefits from his currently 
assigned 100 percent disability rating for PTSD concurrently.  

II.  Service Connection for Alcohol and Polysubstance Abuse

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In addition, disabilities which are found to 
be proximately due to, or the result of, a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  If a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  The law also provides 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  In the 
absence of a well-grounded claim, there is no duty to assist 
the claimant in developing facts pertinent to the claim, and 
the claim must fail.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus or link between the in-service injury 
or disease and the current disability, as shown throughout 
the medical evidence.  See Epps, supra.  Lay or medical 
evidence, as appropriate, may be used to substantiate the 
service incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim for service connection may be well 
grounded based on the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997). 

The veteran's service medical records disclose that the 
veteran reported having attempted suicide at some point in 
his past, but are negative for any indication of alcohol or 
polysubstance abuse.  A copy of a criminal history record 
from the Federal Bureau of Investigation (FBI), and annotated 
by the veteran, shows that he was first charged with 
violations of anti-narcotics laws in August 1970, and that he 
was convicted in March 1970 for what he characterized as 
theft of food and liquor from a local supermarket.  The 
veteran was most recently released from prison in January 
1992, having been convicted of theft of narcotics from a 
veterinary office.  

A review of contemporaneous clinical treatment records dating 
from June 1980 through August 1998 shows that the veteran had 
a serious alcohol and polysubstance abuse problem throughout 
this period.  The veteran consistently asserted that he had 
developed this problem during his period of active duty, 
after having been issued Dexedrine pills on nighttime 
missions in Vietnam.  The veteran underwent periods of 
inpatient treatment for alcohol and polysubstance abuse 
following his active duty and release from prison.  He would 
stop using alcohol and drugs for varying periods of time, and 
would subsequently resume his former habits.  However, the 
treatment records and VA examination reports, while noting 
his serious alcohol and drug problem, do not contain any 
medical opinion that the veteran's alcohol and polysubstance 
abuse problem were incurred as a result of his PTSD or any 
other incident of his active service.  

Similarly, the records submitted for the purposes of the 
veteran's application for Social Security Administration 
(SSA) disability benefits reflect a long history of 
polysubstance abuse, as well as a diagnosis of PTSD, but 
those records are devoid of any opinion or comment as to an 
etiologic link between the veteran's service-connected PTSD 
and any aspect of his polysubstance abuse disorder.  The 
evidence most favorable to the veteran includes a January 
1993 social worker's report for SSA purposes.  That report 
notes that the veteran used alcohol and drugs "to medicate 
the internal pain associated with his world," and notes 
that, if treatment causes him to look at his feelings, it 
will "predictably" cause him to feel like using alcohol and 
drugs.  However, the Board notes that the veteran's SSA 
evaluations reflected diagnoses of a back disorder, a 
personality disorder, and interstitial cystitis, among other 
diagnoses apart from his service-connected PTSD.  Therefore, 
the comment that the veteran used alcohol and drugs to 
medicate the pain associated with his world does not 
establish a well-grounded claim for service connection for 
alcohol and drug abuse as secondary to a service-connected 
disability.  

The Court has held that, although compensation is not payable 
for any disease or disability resulting from alcohol or drug 
abuse, a grant of service connection for alcohol or drug 
abuse is not precluded.  See Barela v. West, 11 Vet. App. 280 
(1998).  With respect to the issue of service connection for 
alcohol and polysubstance abuse, the evidence does not show 
that these disorders were either incurred in or aggravated by 
the veteran's active duty.  There is some question as to 
whether the veteran used alcohol and/or drugs prior to his 
active service, and whether he actually used substances while 
serving in Vietnam.  However, other than including a self-
reported suicide attempt at some unknown point either before 
or during service, the veteran's service medical records are 
completely negative for any indication of alcohol or 
polysubstance abuse.  Likewise, post-service treatment 
records and reports of VA rating examinations a devoid of 
medical opinion that the veteran's alcohol and polysubstance 
abuse was incurred in or aggravated by his active service.  
Absent such an opinion, which would establish the required 
nexus or link between alcohol and polysubstance abuse and 
active duty, the veteran's claim for service connection must 
be denied as not well grounded.  

Further, lay statements by the veteran that his currently 
diagnosed alcohol and polysubstance abuse problems were 
incurred in or aggravated by his active service do not 
constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has evaluated the evidence of record, and concludes 
that the veteran has failed to submit a well-grounded claim 
for service connection for alcohol and polysubstance abuse, 
to include as secondary to PTSD.  The Board is not aware of 
any additional relevant evidence available which could serve 
to well ground the veteran's claim.  As the duty to assist is 
not triggered here by a well-grounded claim, the Board finds 
that the VA has no obligation to further develop the 
veteran's claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board notes that the veteran was informed, including in the 
Board's August 1996 remand, that there was no medical 
evidence that the veteran's PTSD and his polysubstance abuse 
were etiologically related.  The Board views the prior 
discussions as sufficient to inform the veteran of the 
evidence necessary to complete a well-grounded claim for 
service connection for alcohol and polysubstance abuse.  See 
Robinette, 10 Vet. App. at 73.  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, a 100 percent evaluation for the 
veteran's PTSD is granted.  

Evidence of a well-grounded claim not having been submitted, 
service connection for alcohol and polysubstance abuse is 
denied.  



		
	TRESA M. SCHLECT
	Acting Member, Board of Veterans' Appeals

 

